I concur with the CHIEF JUSTICE. It may be conceded that many orders made in a cause and incidental thereto or necessarily involved therein require no special or direct, at least not separate, findings to support them. But the proceedings here for contempt, though properly invoked in the *Page 230 
main action, still were fresh and independent proceedings. To properly invoke them required some sort of an initial pleading, a complaint, petition, or affidavit — something to invoke action and to confer jurisdiction to properly hear and adjudicate the matter. Such a petition or affidavit was filed. The material allegations properly averred therein and put in issue required some kind of findings to properly adjudicate them, either separately stated or set forth in the judgment or order of conviction, or at least the finding of sufficient facts to support the judgment of conviction. The authorities cited by the Chief Justice support such view. And, fundamentally and in consonance with our Code, where express findings are required and implied findings are not indulged, no one ought to be punished and deprived of his liberty without sufficient findings of fact which in law justify it. The recitation in the order that the matter came on for hearing, that the court heard the evidence and the arguments of counsel, and "now finds and it is hereby ordered and adjudged that plaintiff pay to the defendant $100 forthwith," and that he be remanded to the custody of the sheriff and committed to jail until such payment is made, is no finding of any fact or facts, or at least not sufficient facts, to support the judgment. The recitation as a finding of fact is nothing. The court at the close of the hearing might as well have declared to the plaintiff to pay the defendant $100 or go to jail until he paid it. Of what consequence is the recitation that the court heard the evidence without stating what he heard or found with respect thereto, or to the issues? The court was not, nor is there any claim made that the court was, justified in rendering a judgment on the pleadings. The court thus heard the evidence and argument of counsel, but wholly failed to find anything to justify the judgment rendered by him. We have heretofore held that it is the duty of the trial court to find upon all the material issues made by the pleadings whether evidence be introduced or not, and if there be no evidence on a material issue the judgment cannot be supported. Mitchell v. Jensen,
 *Page 231 29 Utah, 346, 81 P. 165; Dillon Imp. Co. v. Cleaveland, 32 Utah, 1,88 P. 670; Everett v. Jones, 32 Utah, 491, 91 P. 360. And says Hayne, New Trial  Appeal, vol. 2, p. 1314, the rule which requires findings upon every material issue, unless findings are waived, has been uniformly followed in all jurisdictions where the system of express findings prevails.
However, the claim is made that as there were no separate written findings in the record the presumption must be indulged that findings were waived and thus the further presumption that all the facts necessary to sustain the judgment were impliedly found. But such presumption prevails only when no pretended findings in writing of any kind are made or filed or found in the record. Where some sort of findings are pretended or made, no matter how incomplete or defective or wanting they may be, no presumption may then be indulged that any omitted material or necessary issue was found in favor of the judgment. In other words, where on the record there are some sort of a semblance of findings, the presumption will be indulged that such were the only findings and what of fact or conclusion therein contained or therein stated was all that the court found. Here the court declared that, having heard the evidence and argument of counsel, "now finds and it is ordered and adjudged" that the plaintiff pay $100 or go to jail. Though the finding is nothing, though it is wholly insufficient to support the judgment, yet from the language employed may the presumption be indulged that all else necessary to be found to support the judgment was waived? I think not. It is only when the record is entirely silent as to findings that the presumption of waiver is indulged. People v. Fuqua,61 Cal. 377; People v. Forbes, 51 Cal. 628. Where, as here, the court undertakes or pretends to find, but finds nothing of substance and omits to find facts necessary to support the judgment, I think no waiver of findings is to be indulged, but one of failure to make proper and sufficient findings.
Though the matter be treated as though findings of no kind had been made and as no intention or attempt to do so *Page 232 
— the record treated as an entire silence as to findings — and thus the presumption indulged that findings were waived, still, on the record, I think with the Chief Justice that the presumption is dissipated. As pointed out by him, the statute specifies three ways in which a waiver if there be one may be made to appear: (1) By failure to appear at the trial; (2) by consent in writing filed with the clerk; (3) by oral consent in open court entered upon the minutes. If thus it be shown by the record that there was no failure to appear at the trial, no writing filed with the clerk waiving findings, and no oral consent in open court entered in the minutes, whatever presumption of waiver may be indulged because of an entire silence of findings is dissipated. Confessedly the record affirmatively shows there was no failure of appearance. All of the papers and documents filed in the cause in this proceeding were certified up. The record so certified shows no written or other waiver of findings. Likewise all the minutes of the court with respect to the proceedings are also certified up. None of them show any oral or other consent of waiver or any waiver of findings. Thus, if there was a waiver it would be made to appear by the record so certified up. No waiver of any kind is there made to appear. Therefore it affirmatively appears by the record that there was no waiver of findings, and thus watever presumption of waiver might be indulged from any entire silence of findings is dissipated by the record.
The case thus stands where sufficient and proper findings were not made to support the judgment and where findings were not waived. Though the court had jurisdiction of subject-matter and of the parties, still it was not authorized to render and enter a judgment without findings. In other words, it affirmatively being made to appear that findings were not waived, the judgment which was rendered upon wholly insufficient findings and upon nothing to support it is void and therefore should be annulled.
CHERRY, J., dissents. *Page 233